



COURT OF APPEAL FOR ONTARIO

CITATION: Gledhill v. Toronto Police Services Board, 2016
    ONCA 37

DATE: 20160115

DOCKET: M45882 (C61145)

Lauwers J.A. (In Chambers)

BETWEEN

Mark Gledhill

Plaintiff (Appellant/Moving Party)

and

Toronto
    Police Services Board (TPSB);

City of
    Toronto Police Service-Det.
Debbie HARRIS #4847,

PC31 Brent Larmour #10393, PC Phillip Roman #5394;

PC Christopher
    Drake #9176, PC Ronald MacKay #99680,

PC11
    Daniel Doyle #8799, Det. Alexander Wallace #9800,

Det. C.
    Ricci, #5156, Sgt. J. Douglas #1060,

PC1
    Matthew Dodds #10295, PC1 D. Balachor #99798 (MOS),

PC1
    Gregor Reid, #9088; City of Toronto-Police Service

Det.
    Andrew Taylor #5336, PC Ali Rezvani, #10047,

Det. Louise
    Marie Farrugia, #7084

PC Bobby
    Chia-Hu Huang, #9515, PL12 Mark Rebello, #8790,

PC Hao
    GE, #10130, PC21 Jennifer Taborski, #10490,

PC11 Don
    Laurel, #10271, PC 11 R. Figlarz, #90231, PC12 J. Morris #86904,

PC N. Mozolev,
    #9798, PC W. MacDonald, #10683,

PC1 Mike
    Kroustallis, #10069, Sgt. Scott Kingdon, #5423 (MOS);

City of
    Toronto-Police Service Brian Werner Maslowski, #7604 (OIC);

PC21
    Nicholas Smith (10747), PC 12 Dharmendra Grewel (8070),

PL14
    John Maciek, #4032 (McNeil 2), PC13 Adam Kirk Josephs (739),

PC14
    Kelly Bruce Munro (86990), Sgt. Rhoel Ong (#5346) (McNeil 1),

PC Mark
    Franke (10728), PC Kiljut Gill (8752),

Sgt. M.
    Vandall (7006), Benjamin Ardiles (8863),

PC Suzie
    Boyce (8072) (MOS);

Better
    Living Homes, Inc., (BLH); and

Jeffrey
    Rana (JR); Dwayne Whiteford (DW);

KG Group
    & Sam Goldbrand (KG);

MikeGold
    Construction Ltd. & Jeffrey Goldband (MGC);

D&D
    Associates Paralegal Professional Corporation (D&D) & Salvatore
    Ursino;

Corsetti
    Paralegal PC and Cathy & Leo Corsetti (Corsetti PC);

Landlord
    and Tenant Board (LTB);

City of
    Toronto-Landlord & Tenant Tribunal Member

Jean-Paul
    Pilon (PMOT);

City of
    Toronto-Landlord & Tenant Board

Tribunal
    Member Sylvia Watson (WMOT)

The
    Ministry of the Attorney General of Ontario (MAG) & Onelia Delgado
    (OD);

The
    Ministry of the Attorney General (MAG) & John Flaherty (JF);

Ontario
    Court of Justice (OCJ) & Marvin Zuker (OMOJ);

Superior
    Court of Justice (SC) & Frederick L. Myers (SMOJ);

The
    Ministry of the Attorney General (MAG) & and Joseph DORIA, Supervisor of
    Civil Intake, Motions & Scheduling Unit (MOF); The Ministry of the
    Attorney General & Bosco Mascarenhas, Case Management Coordinator (MOF)

Teresa
    Augusto, Group Leader, Motions & Scheduling Unit (MOF)

Ministry
    of Community Safety and Correctional Services (MCSCS)

&
    Ian McKinley (IMK)

INTERCON/GARDA
    WORLD (INTERCON) &

Brent
    Alan Dewell (099452), William Rodger (10728327),

Wagner
    Morilla (103552), Alexander Evanchick (AE),

Brett
    Stevan Humphrey (609146);

Paragon
    Security (PS) & Security Guard 1 (SG1)

and
    Security Guard 2 (SG2)

Dundee
    Realty Management Corporation & Michael Cole (Dundee)

Canderel
    Commercial Services, Inc. & Janis Braun

and
Moses Aguirre (Canderel);

GWL
    Realty Advisors & Sandra Celli (GWL)

Brookfield
    Properties Ltd. (First Canadian) & Roderick Blakey (RB);

Brookfield
    Properties Ltd. (Brookfield) & Philip Longton (PL),

and
    Unqualified-or-Absent-Authority (John Doe 1, 2, 3, 4);

Morguard
    Property, Management & The Holt Renfrew Centre (Morguard)

Steve
    Novak (SN), Scott Harris (SH) and

Absent-Authority
    Janitor (John Smith)

Toronto
    Transit Commission (TTC);

City of Toronto
    TTC-Transit Enforcement Officer John Wray (30075),

Criminal
    Investigations Unit S/Sgt Daniel Patrick (DP) &

Unidentified
    Operator (7955);

Defendant (Respondent/Responding Parties)

Mark Gledhill, acting in person

Kathryn J. Manning, appearing as
amicus curiae

Judith Parker, for the respondent Her Majesty the Queen
    in Right of Ontario

Andrew Davidson, for the respondent Toronto Transit
    Commission

Timothy Duggan, for the respondents MikeGold
    Construction Ltd., K & G Group, Sam Goldband, Jeffrey Goldband, Corsetti
    Paralegal P.C., Cathy Corsetti, Leo Corsetti, Better Living Homes Inc., Jeffrey
    Rena and Dwayne Witford

Damian Hornich, for the respondent Toronto Police
    Services

Heard:   January 13, 2016

ENDORSEMENT

[1]

Mr. Gledhill moves for an extension of time for filing a supplementary
    notice of appeal and for the perfection of the appeal. He also moves for
    directions and case management.

[2]

On September 17, 2015, Dunphy J., for oral reasons given, issued
    vexatious litigant declarations against Mr. Gledhill in three actions, being
Her
    Majesty the Queen in Right of Ontario v. Mark Gledhill
, court file number
    CV-15-527244,
Toronto Police Services Board. v. Mark Gledhill
, court
    file number CV-15-527464, and
MikeGold Construction Ltd., K & G Group,
    Sam Goldband, Jeffrey Goldband, Corsetti Paralegal P.C., Cathy Corsetti, Leo
    Corsetti, Better Living Homes Inc., Jeffrey Rena and Dwayne Witford
in court
    file number CV-15-527141.

[3]

On the same day,  Dunphy J. dismissed the application in court file
    number CV-15-530145 brought by Mr. Gledhill against a large number of respondents
    who were the applicants in the applications for vexatious litigant declarations.

[4]

As this court stated in
Kallaba v Bylykbashi
(2006), 265 DLR
    (4th) 320, [2006] O.J. No. 545, at para. 34, a person who has been declared to
    be a vexatious litigant under s. 140 of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43 (the CJA) like Mr. Gledhill, is entitled to appeal the
    declarations without leave. The court also held, at paras. 25-26, that the
    vexatious litigant is not permitted to appeal any other decision or order
    without leave of a judge of the Superior Court under s. 140(3) of the CJA.

[5]

Mr. Gledhill issued a notice of appeal on October 15, 2015, but it only
    dealt with the application in court file CV-15-530145 that was dismissed by
    Dunphy J. He did so without first getting leave from a Superior Court judge as
    required by s. 140(3) of the CJA as applied by this court in
Kallaba
.

[6]

On October 19, 2015, Mr. Gledhill filed an amended notice of appeal in
    which he tried to include the vexatious litigant declarations, not realizing
    that the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, did not permit
    him to tack on one or more appeals of different proceedings to an existing
    notice of appeal. The amended notice stated:

The appellant appeals to the Court of Appeal for Ontario from
    the judgments in matters blended and before the Honourable Justice S. Dunphy,
    dated September 17, 2015.

[7]

On October 27, 2015, Mr. Gledhill issued a notice of motion for
    directions in which he asked for [t]he Courts direction respecting the proper
    procedure for appeal; an extension of time for filing of (amended) Notice of Appeal.
    The motion for direction was heard by Chief Justice Strathy on December 9,
    2015.  His endorsement provided:

Mr. Gledhill has been declared a vexatious litigant -  there
    are three separate orders to that effect in CV-15-527141, CV-15-527244, CV-15-527464.
    To the extent he wishes to appeal those orders, he must bring a motion for an
    extension of time to do so.  He may not appeal the order in CV-15-530145
    without leave of the Superior Court of Justice.  His motion is therefore
    dismissed.

[8]

On December 14, 2015, just after the decision of Chief Justice Strathy,
    Mr. Gledhill filed another notice of motion, in which he moved for:

Extension of time for filing of Supplementary Notice of Appeal
    and subsequent perfection of Appeal; directions and case management and all Plaintiff-Appellants
    matters before Justice Dunphy on September 17, 2015.

[9]

On December 31, 2015, Mr. Gledhill issued what he called a supplemental
    notice of appeal in which he noted:

The appellant appeals to the Court of Appeal for Ontario from
    the final Orders (judgments) of the Honourable Justice S. Dunphy and
    CV-15-527141, CV-15-527244 and CV-15-527464, dated September 23, 2015.

He also sought leave to appeal to the court from the
    costs order in the application, being CV-15-530145.

[10]

Regrettably,
    Mr. Gledhill did not follow Chief Justice Strathys directions, perhaps because
    he did not understand what the
Rules of Civil Procedure
required him to
    do in the circumstances.

[11]

Mr.
    Gledhill has not obtained leave of a judge of the Superior Court of Justice to
    pursue the appeal of the dismissal of his application by Dunphy J. as required
    by Chief Justice Strathy. My Gledhill disputes the correctness of Chief Justice
    Strathys statement that: He may not appeal the order in CV15-530145 without
    leave of the Superior Court of Justice. But that statement is consistent with
    the law, as I have explained.

[12]

Accordingly,
    the appeal in court file number C61145 must be struck. I do so without
    prejudice to Mr. Gledhills right to seek leave of the Superior Court of Justice
    to pursue that appeal.

[13]

The
Rules of Civil Procedure
required Mr. Gledhill to issue notices of
    appeal each of the three vexatious litigant declarations separately, but he did
    not. He incorporated them into the application appeal in C61145, which is not permitted
    by the
Rules
.

[14]

The
    Crown, supported by the other parties, argues that Mr. Gledhill is out of time
    in relation to his vexatious litigant appeals. Accordingly, I must assess the
    merits of his appeals. The Crown argues that there are no merits, since Mr.
    Gledhill is not quarrelling in his amended notice of appeal with the decision
    or reasoning of Dunphy J., but with the results of the underlying litigation. The
    Crown submits that I should therefore dismiss this motion for the extension of
    time.

[15]

Mr.
    Gledhill is technically out of time in relation to the appeals, since he did
    not do what the
Rules
require in a timely way. However, there is no
    doubt that Mr. Gledhills intention throughout, acknowledged by the responding parties,
    was to appeal Justice Dunphys vexatious litigant orders. His confusion about
    what he needed to do explains both the timing and the structure of his appeals.

[16]

I
    am not prepared to deprive Mr. Gledhill of the substantive right of appeal in
    these circumstances. I therefore extend the time within which Mr. Gledhill can
    appeal the three vexatious litigant orders to January 29, 2016, being CV-15-527141,
    CV-15-527244 and CV-15-527464. I direct Mr. Gledhill to serve and file separate
    notices of appeal, properly titled, in each of the appeals. The
Rules of
    Civil Procedure
regarding perfection will then apply in the ordinary
    course. I would expect the three appeals to be heard together.

[17]

I
    see no reason to require case management and I dismiss Mr. Gledhills request
    for the appointment of a case management judge.

P.
    Lauwers J.A.


